Citation Nr: 1440091	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain with degenerative joint disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for a low back disability and residuals of head trauma was denied by the RO in a February 1996 rating decision.  The Veteran was notified of these determinations and of his right to appeal by a letter dated the following month, but did not file a timely appeal.  

It appears that the August 2013 supplemental statement of the case reopened the claims, and decided them on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

An August 2013 statement of the case addressed the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Since a substantive appeal was not received, this decision is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied the Veteran's claim for service connection for a low back disability, noting that any current low back disability was not related to service. 

2.  The evidence received since the February 1996 rating decision does not tend to show the Veteran has a low back disability that is related to service, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.

3.  An unappealed February 1996 rating decision denied the Veteran's claim for service connection for head trauma, noting there was no evidence of chronic disability.  

4.  The evidence received since the February 1996 rating decision does not tend to show the Veteran has residuals of head trauma that are related to service, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received, and the claim for service connection for residuals of head trauma may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Letters dated October and December 2006 explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The December 2006 letter provided notice in accordance with Kent.  The letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  


Analysis 

The Board has reviewed all the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

By letter dated June 1971, the RO informed the Veteran that his claim (for service connection for a back injury) was denied since he failed to report for a VA examination.

By rating action dated February 1996, the RO denied service connection for a low back disability and head trauma.  It was noted there was no evidence of ongoing treatment for a low back disability.  It was also indicated there was no record of head trauma showing chronic disability.  

The evidence of record at the time of the February 1996 rating decision included the STRs and post-service VA medical records.  The STRs show the Veteran was seen in March 1969 and reported low back pain for two weeks "since fall [a] year ago."  It was noted no physician was seen at that time.  An examination revealed normal curvature of the spine.  There was questionable tenderness at L1-L4.  No muscle spasm was noted.  Straight leg raising was to 90 degrees, and deep tendon reflexes were within normal limits.  The impression was upper respiratory infection with anxiety.  When seen for unrelated complaints in April 1970, an examination of the back disclosed no stiffness or limitations.  The following month he stated he injured his back the previous day when he fell off a truck.  An examination showed abrasions over the low back with tenderness over the lumbosacral spine.  Range of motion was normal, and there was no muscle spasm.  X-rays of the lumbosacral spine were within normal limits.  The impression was contusion of the back.  He complained of back pain in July 1970.  Slight pain was noted, and medication was prescribed.  He complained of back pain on two occasions in November 1970.  The first instance he stated the back pain was due to a fall, and the second visit he asserted his company was "messing me over."  No findings were recorded.  X-rays of the lumbar spine that month revealed borderline narrowing of the L5-S1 interspace.  It was indicated this could be projectional.  The examination was otherwise within normal limits.  On a report of medical history in conjunction with the separation examination, the Veteran denied a history of a head injury and denied any back trouble.  It was noted under the physician's summary that he had fallen off a truck and hurt his back with occasional discomfort on heavy lifting.  It was also noted he had occasional headaches and occasional postural dizziness.  The spine was normal on the separation examination in January 1971.  A neurologic examination was also normal.  

On VA neurological examination in November 1995, the Veteran reported a history of a head trauma in service.  He stated he was hit on the back of his head with a lead pipe by his sergeant.  He asserted he felt dizzy at that time, but did not lose consciousness.  He also said he was hit on his head when he fell off a truck.  Following an examination, the diagnosis was the neurological examination was grossly normal.  

A VA examination of the spine was conducted in November 1995.  The Veteran related he fell off a truck and injured his low back in 1970, while in service.  He reported pain in the back that occasionally radiated down his right leg.  He stated the pain had worsened over the years.  X-rays of the lumbosacral spine showed a small bony spur consistent with early degenerative changes.  The examiner stated the X-rays were negative.  The diagnosis was mechanical low back pain.  

VA outpatient treatment records disclose the Veteran underwent a skull series in March 1990 that showed an essentially negative skull.  It was indicated it was given due to an old head trauma, as he had fallen previously.  When he was seen in December 1995 for follow-up of headaches, it was reported a CT showed mild to moderate cerebral atrophy.  The Veteran was seen for neuropsychological testing in January 1996.  He reported he was in a car accident in 1994 with loss of consciousness.  After the accident, he described symptoms of agoraphobia.  The examiner concluded the Veteran's severely impaired concentration seemed to be related to a functional, psychiatric disorder, but that since the CT showed cerebral atrophy and enlarged ventricles, the disorder might be a result of a degenerative disorder of some kind or might be the chronic result of a head injury received in the car accident in 1994.  An electroencephalogram in March 1996 revealed findings indicating the presence of a neurophysiological disturbance in the left temporal area.

As noted above, a February 1996 rating action denied service connection for a low back disability and head trauma.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence received since the February 1996 determination includes statements from the Veteran, VA medical records and the reports of VA examinations.  In a statement received in December 2004, the Veteran asserted that he sustained a head injury in service when a sergeant hit him in the head with a lead pipe.  He claimed he fell to the floor and was then taken to sick call.  He maintained that the doctor thought he was faking his injuries and told him to leave the office.  

VA outpatient treatment records show the Veteran complained of chronic back pain in January 2012.

On VA examination of the spine in June 2012, the Veteran reported he fell off a truck and was returned to full duty after one week.  He indicated he had not received any treatment until 1987.  It was noted that a diagnosis of lumbosacral strain was made in 1970.  The examiner concluded it was less likely than not that the Veteran's low back disability was incurred in or caused by the claimed in-service injury.  He commented that the original injury was in 1970, and there was no further back complaint until 1986.  He added that the most recent examination was essentially normal.  Thus, he opined that the Veteran's current complaints were more likely due to the aging process.  

On VA psychiatric examination in June 2012, it was stated there was no diagnosis of a traumatic brain injury.  

Service connection has been established for migraine headaches. 

The Veteran's arguments have remained the same as at the time of the February 1996 determinations.  His statements that he was hit on his head by his sergeant and that he fell off a truck are the same as he made in conjunction with his previous claim.  In addition, such statements are contradicted by his own statements in the service treatment records that he did not sustain a head injury and that he did not have any back problems.  No support for such injury was found at that time, and the Veteran has merely reiterated these assertions.

In addition, the June 2012 VA examinations show the Veteran does not have a traumatic brain injury, and a VA examiner specifically concluded that the Veteran's current low back disability is not related to service.

No additional evidence received since the February 1996 rating decision bears on the matter of demonstrating that any current low back disability is related to service, or that he has residuals of head trauma.  The current treatment records contain no information bearing on these matters.  The additional evidence does not pertain to an unestablished fact necessary to substantiate the claims for service connection for a low back disability or residuals of head trauma.  Accordingly, the additional evidence does not raise a reasonable probability of substantiating the claims and is not material.  Therefore, the claims for service connection for a low back disability and residuals of head trauma may not be reopened.  



ORDER

The appeal to reopen a claim of service connection for a low back disability is denied.

The appeal to reopen a claim of service connection for residuals of head trauma is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


